Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 2, the prior art discloses various N-poc derivative compounds. See Bhat and Konoas previous cited.  The prior art also discloses various compounds that include a propargyl group, an ester group and an amine center.  See U.S. Patent Application Publication No. 2002/0115881.  However, the prior art does not teach or suggests compounds falling within the scope of formula 1.
Regarding claims 3, 5, and 7, although the prior art discloses various N-poc derivative compounds similar to those falling within the scope of the recited formulae, the disclosed compounds all differ either by lacking a required cyano group or by lacking a required extra nitrogen atom in the heterocyclic functional group, and nothing in the prior art teaches or suggests modifying the disclosed compounds to include such features.  See, Bhat.
Regarding claims 8-18, Kono discloses the use of various N-poc derivative compounds for use as electrolyte solution additives.  Importantly, Kono discloses that including a sulfonyl or carbonyl within the heterocycle including the nitrogen atom are required in compounds for this use.  Claims 8-18 all preclude inclusion of a sulfonyl or carbonyl from any heterocycle that includes the nitrogen atom.  Although N-poc derivative compounds that fall within the scope of formula II are known (see Bhat), nothing in the prior art teaches or suggests that those compounds, which differ from the compounds taught in Kono by lacking a fundamental feature required in Knon, would be similarly useful as electrolyte additives despite this fundamental difference from the compounds of Kono.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531.  The examiner can normally be reached on 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

















/WYATT P MCCONNELL/Examiner, Art Unit 1727